EXHIBIT 10.1

 

SEPARATION, TRANSITION AND CONSULTING AGREEMENT

 

THIS SEPARATION, TRANSITION AND CONSULTING AGREEMENT (this “Agreement”) is
entered into on this 6th day of October, 2017 (the “Effective Date”), by and
between MRI Interventions, Inc., a Delaware corporation (the “Company”), and
FRANCIS P. GRILLO (“Grillo”).

 

W I T N E S S E T H:

 

WHEREAS, Grillo has served as the Company’s Chief Executive Officer and
President since January 1, 2015 and as a member of the Company’s Board of
Directors since April 1, 2015;

 

WHEREAS, Grillo now desires to voluntarily resign as an officer and director and
separate from the Company and provide for the orderly transition of
responsibilities;

 

WHEREAS, in connection with Grillo’s separation from the Company, the Company
has agreed to make certain payments, in cash and shares of the Company’s common
stock, to Grillo in consideration of the terms set forth herein; and

 

WHEREAS, the Company also desires to engage Grillo, as an independent
contractor, to render consulting services to the Company, and Grillo desires to
provide such consulting services to the Company, following Grillo’s separation
from the Company on the terms and conditions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.                Resignation and Separation from the Company. Grillo hereby
resigns as the Chief Executive Officer and President of the Company and as a
member of the Board of Directors of the Company (the “Board”), effective as of
the first day of employment of the Company’s successor Chief Executive Officer
(the “Separation Date”), which as of the Effective Date is expected to be Joseph
Burnett in November 2017. Grillo and the Company agree that Grillo’s employment
with the Company and that certain Employment Agreement, dated as of September 9,
2014, by and between Grillo and the Company (the “Employment Agreement”), shall
terminate on the Separation Date, and that the provisions included in this
Agreement shall constitute the entire agreement existing between Grillo and the
Company and that this Agreement shall supersede all prior agreements between
Grillo and the Company concerning the subject matter hereof as of the Separation
Date. Grillo understands and agrees that he will not receive, nor be entitled
to, any additional salary or other pay subsequent to the Separation Date, except
as set forth specifically in the Agreement terms described herein.
Notwithstanding the foregoing or any other provision to the contrary contained
herein, that certain Non-Competition Agreement and that certain Non-Disclosure
and Proprietary Rights Agreement, each dated as of September 9, 2014, by and
between Grillo and the Company (collectively, the “Restrictive Agreements”), and
all terms, conditions and provisions contained therein, shall remain in full
force and effect and continue to apply to Grillo in accordance with their terms.
Upon any such breach, all payments pursuant to Section 3 of this Agreement in
connection with Grillo’s separation from the Company shall immediately cease, or
if already paid, shall be recoverable in full by the Company.

2.                Consulting Services. Following the Separation Date, and
provided that Grillo execute and not revoke the Release described in Section 4
of this Agreement, Grillo will provide certain transition and consulting
services to the Company, as more specifically described and pursuant to the
terms and conditions set forth below (the “Consulting Services”). Grillo shall
devote such time, energy and skill as




may be necessary to diligently perform the Consulting Services, and Grillo shall
timely prepare and forward to the Company all reports, accountings or other
deliverables related to the Consulting Services as may be reasonably requested
by the Company.

(a)              For the period commencing on the Separation Date and ending
sixty (60) days after the Separation Date (the “Initial Transition Period”),
Grillo shall provide full-time Consulting Services to the Company, which shall
include, without limitation, (i) working with the new Chief Executive Officer
and other senior executives of the Company and providing assistance to
transition Grillo’s job functions and responsibilities and, in connection
therewith, to execute and deliver any documents, certificates, agreements, or
instruments which are necessary to effect such transition, and (ii) providing
any other assistance as may reasonably be requested by the Company during the
Initial Transition Period.

(b)             Following the Initial Transition Period, Grillo shall continue
to provide Consulting Services to the Company as reasonably requested by the
Company and otherwise agreed to by the parties from time to time, unless and
until either party elects to terminate the consulting relationship between the
parties as provided herein by providing five (5) days’ written notice of
termination to the other party.

3.                Payments and Other Benefits.

(a)              In exchange for and in consideration of all of the promises and
covenants contained in this Agreement (including, without limitation and
contingent upon Grillo’s execution and delivery on the Separation Date of the
Release as more specifically described and defined in Section 4 of this
Agreement, and further provided that Grillo not revoke such Release), the
Company agrees to provide Grillo with the following:

 

(i)               Grillo’s annual bonus, based on his and the Company’s
performance for the fiscal year ending December 31, 2017, determined in
accordance with the applicable policies and procedures set forth in Grillo’s
Employment Agreement and based on the terms and conditions established by the
Compensation Committee of the Board, which shall be paid to Grillo, in cash, on
or prior to March 15, 2018;

 

(ii)             87,500 unregistered shares of the Company’s common stock, par
value $0.01 per share, issued by the Company to Grillo as of the Separation
Date;

 

(iii)           A lump sum payment of Fifteen Thousand Dollars ($15,000) within
ten (10) business days following the Separation Date;

 

(iv)            Extension of the option exercise period of all stock options
previously granted to Grillo such that the option exercise period is coterminous
with the term of the option award; and

 

(v)             The Company agrees that Grillo may keep his laptop computer.

 

(b)             For the Consulting Services provided to the Company during the
Initial Transition Period pursuant to Section 2(a) of this Agreement, the
Company shall pay Grillo at a rate of Thirty Thousand Dollars ($30,000.00) per
month, in arrears.

 




(c)              For the Consulting Services requested by and provided to the
Company following the Initial Transition Period pursuant to Section 2(b) of this
Agreement (and prior to the any termination of the consulting relationship by
Grillo or the Company), the Company shall pay Grillo at the rate of One Hundred
Seventy Five Dollars ($175.00) per hour worked with a maximum daily rate of One
Thousand Four Hundred Dollars ($1,400.00). Notwithstanding the foregoing, for
travel time, the Company shall pay Grillo at the rate of Fifty Dollars ($50.00)
per hour, with a maximum daily travel rate of Four Hundred Dollars ($400.00).
For days that include both consulting and travel hours, the aggregate daily rate
will be capped at One Thousand Four Hundred Dollars ($1,400.00). Grillo will
submit an invoice to the Company no later than the tenth (10th) day of each
month that sets forth, in reasonable detail, a description of the Consulting
Services performed by Grillo during the previous month and the amount of time
Grillo spent providing such Consulting Services.

 

The Company’s obligations to provide any payments or other benefits pursuant to
this Section 3 are expressly conditioned on Grillo’s continued compliance with
all of the provisions of this Agreement.

 

4.                Release. In exchange for and in consideration of the
separation payments and other benefits set forth in Section 3, Grillo hereby
agrees to execute and deliver a general release and waiver, in the form attached
hereto as Exhibit A (the “Release”), to the Company on the Separation Date.
Grillo understands that he shall not be entitled to receive, and the Company
shall not be obligated to provide, any payments or other benefits set forth in
Section 3 of this Agreement unless and until Grillo’s execution and delivery of
the Release as contemplated hereby has been accomplished. Grillo also
acknowledges that he is being provided with at least twenty-one (21) days to
consider executing the Release.

5.                Expenses. The Company shall reimburse Grillo for reasonable
travel and lodging expenses incurred by Grillo in providing the Consulting
Services described in Section 2, provided that any travel must be approved by
the Company in advance. The Company will not be responsible for any
out-of-pocket expenses incurred by Grillo in connection with the performance of
Consulting Services under this Agreement unless such expenses are agreed to in
advance by the Company in writing. In any event, (a) the Company’s obligation to
reimburse expenses pursuant to this Section 5 is subject to Grillo’s
presentation to the Company of a voucher or other documentation reasonably
satisfactory to the Company indicating the amount and purpose of the expenses
incurred by Grillo, and (b) all expenses for which Grillo requests reimbursement
must be consistent with all applicable laws, rules and regulations as well as
applicable the Company policies.

6.                Section 409(a). Pursuant to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and Treas. Reg. §1.409A-1(n)
promulgated thereunder, the parties agree that as of the Separation Date,
Grillo’s termination of employment is within the meaning set forth in Treas.
Reg. §1.409A-1(n) and all payments under this Agreement are intended to satisfy
the “short-term deferral” exemption under Treas. Reg. §1.409- 1(b)(4) and/or the
“separation pay” exemption under Treas. Reg. §1.409-1(b)(9) such that no payment
hereunder shall be deemed “deferred compensation” within the meaning of Code
Section 409A.

7.                Company Property; Confidential Information.

(a)              Grillo shall deliver to the Company all documents, records, or
other property of any nature belonging to the Company in his custody or control
on or promptly following the Separation Date, except as permitted by the Company
in connection with Consulting Services to be provided by Grillo after the
Separation Date.

(b)             In connection with the performance of Consulting Services,
Grillo may receive information, analyses, compilations, plans, designs,
concepts, devices, research, studies and other materials relating to the
Company’s existing or potential business that are not generally available to the
public (“Confidential Information”). Without the Company’s prior written consent
(which consent may be




withheld in the Company’s sole and absolute discretion), Grillo will not (a) in
any way disclose any of the Confidential Information to any third party, or (b)
in any way use any of the Confidential Information other than in the performance
of the Consulting Services for the Company’s exclusive benefit. Without in any
way limiting the generality of the foregoing, in no event may Grillo include any
Confidential Information in any application for patent or other proprietary
protection filed by or on behalf of Grillo in any country or jurisdiction.
Grillo will take all reasonable steps to safeguard the Confidential Information
in order to prevent unauthorized disclosure or use thereof. All Confidential
Information coming into Grillo’s possession, regardless of the form, will remain
the Company’s exclusive property. Grillo will return to the Company all the
Company property obtained upon any termination of such consulting relationship
in accordance with Section 2(b) of this Agreement.

(c)              Notwithstanding anything in this Agreement to the contrary,
nothing in this Agreement or this Section 7 shall prohibit Grillo from
cooperating with a government investigation or court order or from making a
good-faith, truthful report, or from providing documents or other information,
to a government agency with oversight responsibility of the Company.

8.                Developed Works.

(a)       Grillo will promptly disclose to the Company, in confidence and (if
requested by the Company) in writing, any discoveries, inventions, data,
information, procedures, conclusions and other results conceived, created,
developed, made or prepared by Grillo in connection with or as a result of the
performance of his Consulting Services or otherwise based on any Confidential
Information received by Grillo (“Developed Works”). The Company will be the sole
owner of all Developed Works and all intellectual property rights with respect
thereto throughout the world. Grillo hereby irrevocably assigns to the Company
all right, title and interest of Grillo in and to any and all Developed Works
and all intellectual property rights with respect thereto, whether or not
patentable, copyrightable or protectable as trade secrets. Grillo acknowledges
that any Developed Work which is an original work of authorship and which is
copyrightable is a “work made for hire,” as that term is defined in the United
States Copyright Act. In addition to the foregoing assignment of Developed Works
(and all intellectual property rights with respect thereto) to the Company,
Grillo hereby irrevocably assigns to the Company any and all “moral rights” that
Grillo may have in or with respect to any Developed Work, and Grillo forever
waives and agrees not to assert any and all “moral rights” he may have in or
with respect to any Developed Work. All Developed Works will constitute
Confidential Information subject to the provisions of Section 7(b) above.

 

(b)       Grillo agrees to assist the Company in obtaining and, from time to
time, enforcing United States and foreign intellectual property rights relating
to Developed Works assigned hereunder to the Company. To that end, Grillo will
execute, verify and deliver such documents and perform such other acts as the
Company may reasonably request for use in applying for, obtaining, perfecting,
evidencing, sustaining and enforcing such intellectual property rights and the
assignment thereof. In addition, Grillo will execute, verify and deliver
assignments of such intellectual property rights to the Company or its designee.

 

9.                Grillo Representations and Covenants. As of the Effective
Date, Grillo represents, warrants and, until the consulting relationship between
Grillo and Company has been terminated in accordance with Section 2(b) of this
Agreement, covenants to the Company the following:

(a)              Grillo is hereby advised, and Grillo acknowledges that he has
been so advised, to consult with an attorney of Grillo’s choice before signing
this Agreement and the Release required to be executed on the Separation Date,
and Grillo acknowledges that he is signing this Agreement after having the
opportunity to consult with an attorney and to consider the terms of this
Agreement (as well as the




Release required to be executed in connection herewith as of the Separation
Date); that Grillo has carefully read this Agreement in its entirety; that
Grillo has had an adequate opportunity to consider it; that Grillo understands
its terms; that Grillo voluntarily assents to all the terms and conditions
contained herein; that Grillo is signing it voluntarily and of Grillo’s own free
will, and that Grillo is not suffering from any disability or condition that
would render Grillo unable to enter into this Agreement;

 

(b)             Grillo will not make any statements, written or verbal, that are
derogatory or disparaging concerning the Company, or concerning any current or
former directors, officers, or employees of the Company and will pay for any
reasonable attorney’s fees incurred by the Company in recovering any sum due
from Grillo as a consequence of his breach of this Agreement shall be paid by
Grillo;

 

(c)              Grillo’s execution and delivery of this Agreement, and Grillo’s
performance under this Agreement, do not and will not (i) breach or otherwise
conflict with any obligations binding on Grillo or to which Grillo is or becomes
subject, or (ii) require the consent of any third party that has not already
been obtained as of the Effective Date.

 

(d)             Grillo has not entered into, and will not enter into, any
agreement, either written or oral, in conflict with this Agreement.

 

(e)              Grillo does not have any relationship with a third party,
including a competitor of the Company, which would present a conflict of
interest with Grillo’s performance of the Consulting Services, or which would
prevent Grillo from carrying out the provisions of this Agreement, and Grillo
will not enter into any such relationship prior to the termination of the
consulting relationship between Grillo and the Company pursuant to Section 2(b)
of this Agreement;

 

(f)              Grillo will comply with all applicable laws, rules and
regulations in connection with his performance of the Consulting Services
hereunder and will comply with all the Company policies otherwise applicable to
employee conduct, including, but not limited to, the Company’s Interactions with
Healthcare Professionals Policy (which Grillo acknowledges having received);

 

(g)             Grillo will not publish, nor submit for publication, any
confidential or proprietary work resulting from the Consulting Services provided
hereunder without the Company’s prior written consent;

 

(h)             Grillo will not, without the prior written consent of the
Company, take any action that reasonably could result in any person other than
the Company having a claim to an ownership interest in any Developed Works;

 

(i)               Grillo will not include any confidential, trade secret or
other proprietary information of any third party in any information disclosed to
the Company;

 

(j)               Grillo is not currently, and has never been, (i) a person who
has been debarred, excluded or suspended from (A) participating in any federal
health care program, (B) participating in any federal contracting by the U.S.
General Services Administration or (C) submitting or assisting in the submission
of any abbreviated drug application with the U.S. Food and Drug Administration
(in either case, “Debarment” or “Debarred”, as applicable), or (ii) an employee,
partner, stockholder or member of a Debarred person;

 




(k)             Grillo has never been criminally convicted or found civilly
liable for violating any federal, state or local law, including, without
limitation, the federal health care program anti-kickback statute (42 U.S.C
§1320a-7b), but excluding any minor traffic offenses or other traffic
misdemeanor citations; and

 

(l)               Grillo is not currently, and has never been, designated as a
“Specially Designated National” or “Blocked Person” by the Office of Foreign
Asset Control of the U.S. Department of the Treasury.

 

10.             Required Notices. Grillo will immediately provide written notice
to the Company if:

(a)  Grillo becomes a Debarred person or receives notice of action or threat of
action with respect to his Debarment;

 

(b)  Grillo is criminally convicted or found civilly liable for violating any
federal, state or local law, including, without limitation, the federal health
care program anti-kickback statute (42 U.S.C §1320a-7b) ), but excluding any
minor traffic offenses or other traffic misdemeanor citations; or

 

(c)  Grillo becomes designated as a “Specially Designated National” or “Blocked
Person” by the Office of Foreign Asset Control of the U.S. Department of the
Treasury.

 

11.             Independent Contractor. With respect to the performance of the
Consulting Services as contemplated by this Agreement, Grillo will be an
independent contractor of the Company. Grillo will not be an agent, employee or
representative of the Company and nothing herein should be construed to
constitute Grillo as such. Grillo will not, under any circumstances, look to the
Company as his employer, or as a partner, agent or principal, and Grillo will
have no right, power or authority to create any obligation, express or implied,
on behalf of the Company.

(a)   As an independent contractor, Grillo will not be entitled to any benefits
accorded to the Company’s employees (including, without limitation, workers’
compensation, health insurance, disability insurance, vacation or sick pay), and
the Company will not be responsible for withholding from the compensation
payable to Grillo any amounts for federal, state or local income taxes, social
security or state disability or unemployment insurance.

 

(b)   Grillo will have the entire responsibility to discharge any and all of his
obligations relating to taxes, unemployment compensation or insurance, social
security, workers’ compensation, disability pensions and tax withholdings (the
“Tax Obligations”). Grillo hereby agrees to indemnify the Company and hold the
Company harmless for any and all Losses incurred or suffered by the Company
which arise out of Grillo’s failure to properly discharge his Tax Obligations.

 

12.             Entire Agreement. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and will
supersede all previous negotiations, commitments, and writings with respect to
such subject matter, other than the Restrictive Agreements.

13.             Amendment. No amendment, modification or supplement of any
provision of this Agreement will be valid or effective unless made in writing
and signed by each party.

14.             Assignment. This Agreement will be binding upon and will inure
to the benefit of the Company and Grillo and their respective successors and
assigns; provided, however, that Grillo may not assign this Agreement or
delegate any duties and obligations hereunder.




15.             Notices. Any notice required under this Agreement must be in
writing, must be addressed as provided below and will be deemed delivered (a)
three business days after deposit in the United States mail, postage prepaid and
registered or certified, return receipt requested, (b) one business day after
sent by nationally recognized overnight receipted courier service with next day
delivery specified, or (c) when actually received by the party to whom such
notice is required to be given, if such notice is delivered via electronic mail
or any other method not identified in the preceding clauses (a) and (b):

If to the Company, the Company’s address as set forth on the signature page of
this Agreement;

 

If to Grillo, Grillo’s address as set forth on the signature page of this
Agreement;

 

and in any case at such other address as a party may specify by written notice
in accordance with this section. All periods of notice will be measured from the
date of deemed delivery as provided in this section.

 

16.             Governing Law; Severability. This Agreement will be governed,
construed, and interpreted in all respects in accordance with the laws of the
State of California without regard to provisions regarding the conflict of laws.
Whenever possible, each provision of this Agreement will be interpreted in a
manner to be effective, valid and enforceable. If, however, any provision of
this Agreement is held to be illegal, invalid or unenforceable under any present
or future law, then such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating or affecting in any manner
whatsoever the remainder of such provision or the remaining provisions of this
Agreement. Furthermore, there will be added automatically as a part of this
Agreement a provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible and still have such similar provision
be construed and enforced as legal, valid, and enforceable.

17.             Descriptive Headings. The descriptive headings of this Agreement
are for convenience only and will be of no force or effect in construing or
interpreting any of the provisions of this Agreement.

18.             Waiver of Compliance. The failure of either party to comply with
any obligation, covenant, agreement or condition under this Agreement may be
waived by the party entitled to the benefit thereof only by a written instrument
signed by the party on granting such waiver, but such waiver or failure to
insist upon strict compliance with such obligation, covenant, agreement or
condition will not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure.

19.             Counterparts. This Agreement may be executed in any number of
counterparts, each of which need not contain the signature of more than one
party but all such counterparts taken together will constitute one and the same
agreement. In the event that any signature is delivered by facsimile
transmission, or by e-mail delivery of a “.pdf” format data file, such signature
will create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page was an original thereof.

20.             Construction. All plural nouns and pronouns will be deemed to
include the singular case thereof where the context requires, and vice versa.
All pronouns will be gender neutral unless the context otherwise requires. Any
reference to any federal, state, local, or foreign statute or law will be deemed
also to refer to all rules and regulations promulgated thereunder, unless the
context otherwise requires. The word “including” will mean including without
limitation.

 

[Signature page and Exhibit to Follow.]

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

 

COMPANY:         MRI INTERVENTIONS, INC.         By: /s/ Harold A. Hurwitz Name:
Harold A. Hurwitz Title: Chief Financial Officer    


  Address for Notice:   MRI Interventions, Inc.   5 Musick   Irvine, CA 92618  
Attention: Chief Financial Officer   Email: hhurwitz@mriinterventions.com      
        GRILLO:    


  /s/ Francis P. Grillo   Francis P. Grillo           Address for Notice:  
Francis P. Grillo   1181 Lammy Place   Los Altos, CA 94024   Email:
grillo_f@comcast.net


 

 

 

 

EXHIBIT A

 

RELEASE

 

 

See attached.

 

 

 

 

 

 

GENERAL RELEASE OF ALL CLAIMS

THIS GENERAL RELEASE OF ALL CLAIMS (this “Release”) is made and entered into by
and between FRANCIS P. GRILLO (“Grillo”) and MRI INTERVENTIONS, INC., a Delaware
corporation (the “Company”).

RECITALS

WHEREAS, the Company and Grillo are parties to that certain Separation,
Transition and Consulting Agreement, dated as of October 6, 2017 (the
“Separation Agreement”);

WHEREAS, in consideration of the agreements and covenants made by the Company in
the Separation Agreement and as a condition to Grillo’s receipt of the payments
and other benefits provided in Section 3 of the Separation Agreement (the
“Separation Benefits”), Grillo has agreed to execute and deliver this Release in
accordance with Section 4 of the Separation Agreement; and

WHEREAS, in consideration of the agreements and covenants made by Grillo in the
Separation Agreement and the execution and delivery of this Release by Grillo,
the Company has agreed to execute and deliver this Release.

NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
and agreements and the terms and conditions set forth herein and other valuable
consideration, the parties agree as follows:

1.                Compensation Through Separation Date. On the Separation Date,
Grillo was paid all unpaid base salary, accrued vacation and unpaid bonuses
earned (if any), less state and federal taxes and other required withholding,
for the period from the last regular pay day through the Separation Date (the
“Final Wages Payment”). Grillo also acknowledges he has been paid for all
business expenses in accordance with the Company’s procedures for business
expense reimbursement. Grillo acknowledges receipt of the Final Wages Payment
and the expense reimbursement payment, and agrees that the Company has paid to
him all salary, accrued vacation, bonuses, benefits, expense reimbursement, and
any other consideration owed to him at any time and for any reason through the
Separation Date. Grillo represents and agrees that the Company owes no further
sums to Grillo, other than the Separation Benefits the Company has agreed to
provide pursuant to the terms and subject to the conditions set forth in the
Separation Agreement.

2.                Effective Date. The Effective Date of this Release shall be
the eighth (8th) day after Grillo’s dated execution of this Release, provided
that Grillo has not revoked this Release pursuant to Paragraph 11. However, this
Release shall not apply to any claims that might arise after the date Grillo
executes the Release.

3.                Return of Company Property. Grillo understands that, except as
otherwise provided by this Paragraph 3, as of the Separation Date, he was
required to return to the Company, and Grillo represents that he has returned to
the Company, all tangible and intangible property and information belonging to
the Company that is within his possession or subject to his control, including
but not limited to any equipment, supplies, business cards, credit cards, and
office machines, and also including any electronic or tangible documents or
files relating to the Company, except for such personnel and compensation
records provided to Grillo during the course of his employment and as otherwise
permitted by the Company in connection with transition and consulting services
contemplated to be provided by Grillo under the Separation Agreement after the
Separation Date.




4.                Complete Release of Claims by Grillo and Company.

A.              In consideration for this Release, and to the maximum extent
permitted by law, Grillo, for himself, and his heirs, assigns, executors,
administrators, agents and successors (collectively, “Grillo’s Affiliates”)
hereby fully releases and forever discharges the Company and each of its
predecessors, successors, assigns, employees, officers, directors, shareholders,
agents, attorneys, subsidiaries, parent companies, divisions or affiliated
corporations or organizations, whether previously or hereafter affiliated in any
manner (collectively, “Released Parties”), from any and all claims, demands,
actions, causes of action, obligations, damages, attorneys’ fees, costs,
expenses, and liabilities of any nature whatsoever, whether or not now known,
suspected or claimed (the “Claims”) that in anyway arise from, grow out of, or
are related to Grillo’s employment with the Company, Grillo’s termination of
employment with the Company, or events that occurred before the date Grillo
executes this Agreement. In giving this release, Grillo waives and releases any
and all rights to employment or re-employment with the Company or its
subsidiaries.

B.               Without limiting the generality of the foregoing, Grillo
understands and agrees that the release provisions of this Paragraph 4 apply to
any Claims that Grillo or the Grillo’s Affiliates now have, or may ever have
had, against the Company or any of the other Released Parties by reason of any
act or omission concerning any matter, cause or thing occurring on or before the
date Grillo signs this Release that arise out of or are in any manner related to
Grillo’s employment with the Company, its subsidiaries or with any of the other
Released Parties, as well as the separation of that employment, including
without limitation any Claims Grillo or Grillo’s Affiliates may have under any
federal or state employment discrimination laws, including the California Fair
Employment and Housing Act; the California Family Rights Act; the Family and
Medical Leave Act; Title VII of the Civil Rights Act of 1964; the federal Age
Discrimination in Employment Act, as amended; the Americans With Disabilities
Act; the National Labor Relations Act; the Equal Pay Act; the Employee
Retirement Income Security Act of 1974; as well as all Claims arising out of or
related to violations of the California Government Code; the California Business
& Professions Code, including Business & Professions Code Section 17200, et
seq.; breach of contract; fraud; misrepresentation; common counts; unfair
competition; unfair business practices; negligence; defamation; infliction of
emotional distress; invasion of privacy; assault; battery; false imprisonment;
wrongful termination; and any other state or federal law, rule, or regulation.

C.               Grillo acknowledges and represents that he did not suffer any
work-related injuries while working for the Company. Grillo represents that he
has no intention of filing any claim for workers’ compensation benefits of any
type against the Company.

5.                Older Workers Benefit Protection Act. This Release is subject
to the terms of the Older Workers Benefit Protection Act of 1990 (the “OWBPA”).
The OWBPA provides that an individual cannot waive a right or claim under the
Age Discrimination in Employment Act (“ADEA”) unless the waiver is knowing and
voluntary. Pursuant to the terms of the OWBPA, Grillo acknowledges and agrees
that he has executed this Release voluntarily, and with full knowledge of its
consequences. In addition, Grillo hereby acknowledges and agrees that: (a) this
Release has been written in a manner that is calculated to be understood, and is
understood, by Grillo; (b) the provision of this Release apply to rights and
claims that Grillo may have under the ADEA, including the right to file a
lawsuit against the Released Parties for age discrimination; (c) the provisions
of this Release do not apply to any rights or claims that Grillo may have under
the ADEA that arise after the date Grillo executes this Release; (d) the




Company does not have a preexisting duty to pay compensation identified in the
Separation Agreement and this Release; and (e) Grillo has been advised in
writing to consult with an attorney regarding the terms and conditions of this
Release. Upon consultation with Grillo’s attorney, or Grillo’s decision not to
consult with an attorney, Grillo agrees, covenants and represents that the
termination of Grillo’s employment shall not for any purpose be deemed to have
resulted from an “exit incentive program” or “any other termination program
offered to a group or class of employees,” as those phrases are used in the
OWBPA and its implementing regulations.

6.                General Nature of Release; Claims Not Released. The release by
Grillo set forth above in Paragraph 4 of this Release is a general release of
all claims, demands, causes of action, obligations, damages, and liabilities of
any nature whatsoever that are described in the Release and is intended to
encompass all known and unknown, foreseen and unforeseen claims that Grillo may
have against the Released Parties, or any of them, except for (a) any claims
that may arise from the terms of this Release, (b) any claims which may not be
released as a matter of law, (c) any claims under the Indemnification Agreement
entered into by Grillo and the Company in connection with Grillo’s service as a
director and officer of the Company, (d) any claims for indemnification and/or
reimbursement of expenses by the Company with respect to which Grillo may be
eligible by reason of Grillo’s indemnification rights under any applicable
statute or provision of the Company’s charter documents, (e) any claims for
coverage under any D&O or other similar insurance policy or (f) any claims that
may arise after the date this Release is executed by Grillo. It is further
understood by the parties that nothing in this Release shall affect any rights
Grillo may have under any Pension Plan and/or Savings Plan (i.e., 401(k) plan)
provided by the Company as of the Separation Date, such items to be governed
exclusively by the terms of the applicable plan documents.

7.                Covenant Not to Sue. Grillo covenants and agrees never to
commence, aid in any way, prosecute or cause to be commenced or prosecuted any
action or other proceeding based upon any Claims which are the subject of this
Release; provided however, that Grillo does not relinquish any protected rights
to file a charge, testify, assist or participate in any manner in an
investigation, hearing or proceeding conducted by the Equal Employment
Opportunity Commission, the Office of Federal Contract Compliance, the
California Department of Fair Employment and Housing, or any similar state human
rights agency. However, Grillo agrees that should Grill obtain damages, or
should the EEOC or any other third party obtain damages or other relief on
Grillo’s behalf arising out of a claim concerning Grillo’s employment with the
Company, Grillo will completely waive and forego the receipt of all such damages
or other relief. Notwithstanding anything in this Paragraph 7 to the contrary,
this covenant not to sue shall not prohibit Grillo from filing, pursuant to 29
CFR § 1625.23, a lawsuit to challenge the enforceability of the Release with
respect to a claim under the ADEA.

8.                Release of Section 1542 Rights. Grillo expressly waives and
relinquishes all rights and benefits he may have under Section 1542 of the
California Civil Code. Section 1542 is intended to protect against an
inadvertent release of unknown or unsuspected claims that would be material to
this Release. This Paragraph 8 provides that Grillo also is releasing any such
unknown or unsuspected claims. Section 1542 reads as follows:

“Section 1542. [General Release; extent.] A general release does not extend to
claims which the creditor does not know or suspect to exist in his or her favor
at the time of executing the release, which if known by him or her must have
materially affected his or her settlement with the debtor.”




9.                Non-Admission of Liability. Grillo and the Company acknowledge
and agree that this Release shall not in any way be construed as an admission by
any of the Released Parties of any wrongful act against, or any liability to,
Grillo or any other person.

10.             Protection of Trade Secrets. Grillo agrees to keep in strict
confidence at all times, and that he will not at any time, either directly or
indirectly, make known, reveal, make available or use, any Trade Secrets as
defined herein, which Grillo obtained during or by virtue of his employment with
the Company. The parties agree that “Trade Secrets” as used herein means all
confidential information which (i) has been the subject of reasonable efforts by
the Company to maintain as secret and confidential, (ii) pertains in any manner
to the business of the Company, including proprietary information entrusted to
the Company in confidence by its customers or suppliers (except to the extent
such information is generally known or made available to the public or to the
Company’s competitors through lawful means), and (iii) has independent economic
value by virtue of not being generally known to other persons who could obtain
economic value from its disclosure or use. Grillo acknowledges that all Trade
Secrets, as well as all other confidential information or data of the Company,
are and remain the exclusive property of the Company (or, in the case of
proprietary information belonging to a customer or supplier who has entrusted it
to the Company, the exclusive property of that person or entity). Grillo and the
Company further agree that the following information constitutes a non-exclusive
listing of Trade Secrets coming within the terms of this Release: the customer
contacts and business requirements of the Company’s current customers with
respect to the Company’s products; the supplier contacts and business
requirements of the Company’s suppliers with respect to the Company’s products;
the specific nature and amount of business conducted by the Company with its
customers and suppliers; the product specifications required by the Company’s
customers or required by the Company of its suppliers; customer and supplier
pricing information and discount schedules with respect to the Company’s
products or supplies; and the Company’s business plans and strategies for
acquiring new products, customers, or manufacturing sources or otherwise
expanding or improving its product offerings to customers. Grillo further agrees
that he shall not directly or indirectly solicit business from or with respect
to any customers or suppliers of the Company through the use of any Trade
Secrets.

11.             Twenty-One Day Consideration Period. This Release was given to
Grillo on October 6, 2017 (the “Delivery Date”). Accordingly, Grillo
acknowledges that, commencing on the Delivery Date, he is entitled to take up to
twenty-one (21) calendar days to consider whether to accept this Release, and
that if he signs this Release before expiration of the 21-day period, he has
done so voluntarily.

12.             Seven-Day Revocation Period. After signing this Release, Grillo
shall have a period of seven (7) calendar days to revoke the Agreement by
providing the Company with written notice of his revocation. To be effective,
such revocation must be in writing, must specifically revoke this Release, and
must be received by the Company prior to the eighth calendar day following
Grillo’s execution of this Release. This Release shall become effective,
enforceable, and irrevocable on the eighth (8th) calendar day following Grillo’s
execution of this Release. Any revocation of this Release, however, shall not
affect the finality of the separation of Grillo’s employment with the Company
and its subsidiaries on the Separation Date (as defined in the Separation
Agreement).

13.             Acknowledgment of Being Advised to Consult Legal Counsel. This
Release is an important legal document. Grillo acknowledges that the Company has
advised him in writing to consult with an attorney of his choice prior to
signing this Release, and that he has had the opportunity to consult with an
attorney to the extent he so desires.




14.             Confidentiality. As a material inducement to the Company to
enter into this Release, Grillo promises and agrees to maintain confidentiality
regarding this Release to the extent permitted by applicable law, except to the
extent the Company publicly discloses its terms in accordance with public
company disclosure requirements. Therefore, except to the extent of any public
disclosure by the Company, Grillo promises and covenants not to disclose,
publicize, or cause to be publicized any of the terms and conditions of this
Release except to his immediate family, and to his attorney or accountant to the
extent reasonably necessary to obtain professional advice with respect to the
parties’ rights and obligations as stated herein, to the extent necessary to
enforce this Release, or otherwise as permitted by law. Grillo further promises
and covenants to use his best efforts to prevent any further disclosure of this
Release by any such persons to whom he does make disclosure.

15.             Ambiguities. Grillo and the Company agree that the general rule
that ambiguities shall be construed against the drafting party shall not apply
to any interpretation of this Release.

16.             Interpretation. Whenever possible, each provision of this
Release shall be interpreted in such a manner as to be valid and effective under
applicable law. If any provision of this Release shall be unlawful, void or for
any reason unenforceable, it shall be deemed separable from, and shall in no way
affect the validity or enforceability of, the remaining provisions of this
Release, and the rights and obligations of the parties shall be enforced to the
fullest extent possible. All captions are for convenience of reference only and
shall be disregarded in interpreting this Release.

17.             Entire Agreement. Grillo acknowledges that he is not relying,
and has not relied, on any representation or statement by the Company with
regard to the subject matter or terms of this Release, except to the extent set
forth fully in this Release. This Release constitutes the entire agreement
between Grillo and the Company with respect to the subject matter of this
Release, and supersedes any and all other agreements, understandings or
discussions between Grillo and the Company with respect to the subject matter of
this Release, other than the Separation Agreement.

18.             Risk of New or Different Facts. Grillo acknowledges that he may
discover new information different from or inconsistent with facts he presently
believes to be true, and expressly agrees to assume the risk of such new or
different information.

19.             Modification. This Release cannot be modified or terminated,
except by a writing signed by the party against whom enforcement of the
modification or termination is sought.

20.             Voluntary Agreement. This Release in all respects has been
voluntarily and knowingly executed by the parties hereto. Grillo specifically
represents that he has carefully read and fully understands all of the
provisions of this Release, and that he is voluntarily entering into this
Release.

21.             Execution in Counterparts. This Release may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same instrument.

22.             Governing Law. The validity and effect of this Release shall be
governed by and construed and enforced in accordance with the laws of the State
of California, without giving effect to conflicts of laws principles.

[Signature Page Follows]

 

 

IN WITNESS WHEREOF, the parties hereto have executed this General Release of All
Claims and have initialed each page hereof (other than this signature page), on
the dates set forth below.

 

      Dated: __________________________ , 2017         Francis P. Grillo        
              MRI INTERVENTIONS, INC.       Dated: __________________________ ,
2017         By:     Its:

 

 

